Order entered January 10, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01067-CV

                          IN RE BRIAN E. VODICKA, Relator

                Original Proceeding from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-08135

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Relator’s October 16, 2019 Motion for Writ Quo Warranto Against Court Reporter

Jennifer Jacobs is DENIED.

                                                   /s/   ROBBIE PARTIDA-KIPNESS
                                                         JUSTICE